DETAILED ACTION

Claims 1, 7-9, 16 and 20-22 are allowed.
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 
The applicant’s arguments in the response filed 4/19/2021 with regard to the combination of the prior art, Pandey, Nice, Gupta and Krishnamurthy on page 13 of the arguments, that the combination of the prior art fails to teach “initializing a buffer state of the buffer operator based at least in part on the result set of data records related to the application," and "generating a snapshot output of one or more data values related to the application based at least in part on the state of the buffer operator.” These limitations are amended into the independent claims and are cancelled claims 5 and 6, which the examiner previously used Gupta paragraph [0022], as a reference. The applicant argues, “For example, the Office points to paragraph [0022] of Gupta, which discloses that "a final result sequence," can be generated by nested queries. Gupta. As best understood by Applicant, the Office is mapping the "final result sequence," to Applicant's "list of tuples." However, a) Applicant's claims define that the tuples are constructed from a "result set of data records" and that they are "constructed based at least in part on a subset of attributes in the result set of data records," and b) Applicant's 
The examiner performed an updated search, including all of the prior art, and found that Krishnamurthy in paragraph [0177], discusses buffering tuples through the local state, which did not meet the limitations of the amended claim language in the independent claims, with regard to “initializing a buffer state of the buffer operator based at least in part on the result set of data records related to the application," and “generating a snapshot output of one or more data values related to the application based at least in part on the state of the buffer operator”. These features, when considered in combination with all the limitations of independent claims 1, 9 and 16, amount to allowable subject matter. After reviewing all the arguments in the previous response, the examiner determined that the arguments were persuasive and that the claims were allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605. The examiner can normally be reached Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.H/Examiner, Art Unit 2159                                                                                                                                                                                                        
/Kristopher Andersen/Primary Examiner, Art Unit 2159